PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,961,604
Issue Date: 2021 Mar 30
Application No. 15/566,684
Filing or 371(c) Date: 13 Oct 2017
Attorney Docket No. SMAR-086 

:
:
:	DECISION ON PETITION
:
:
:

This is a response to patentee’s “REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705(d)” filed May 28, 2021, requesting that the Office correct the patent term adjustment (PTA) from 56 days to 171 days.  This is also a response to patentee’s Request for Recalculation of Patent Term Adjustment in View of Safe Harbor Statement Under 37 CFR 1.704(d) filed April 2, 2021.

The Office has re-determined the PTA to be 170 days. 

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration within the meaning of 35 U.S.C. §154(b)(4).

RELEVANT PROCEDURAL HISTORY

On March 30, 2021, the Office determined that patentee was entitled to 56 days of PTA. 

On April 2, 2021, patentee filed a Request for Recalculation of Patent Term Adjustment in View of Safe Harbor Statement Under 37 CFR 1.704(d).

On May 28, 2021, patentee timely filed the instant request for reconsideration of the patent term adjustment under 37 CFR 1.705(b), accompanied by a three (3) month extension of time under 37 CFR 1.136(a), seeking an adjustment of the determination to 171 days.   

As the consideration of the petition under 37 CFR 1.705(d) filed May 28, 2021, involves a manual review of the patent term adjustment calculations, it is unnecessary to make a separate review as requested in the Request for Recalculation of Patent Term Adjustment in View of Safe Harbor Statement Under 37 CFR 1.704(d) filed April 2, 2021.

DECISION

Upon review, the Office finds that patentee is entitled to 170 days of PTA.



Patentee and the Office are in disagreement regarding the period of reduction under 37 CFR 1.704. 

 “A” Delay
 
The Office has determined that the period of “A” delay is 280 days.

The Office finds that “A” delay includes the following period(s):
A period of 200 days under 37 CFR 1.703(a)(1), beginning December 18, 2018, the day after the date that is fourteen months after the date the application commenced the national stage and ending July 5, 2019, the date an Office action under 35 U.S.C. 132 (a restriction requirement) was mailed;
A period of 80 days under 37 CFR 1.703(a)(6), for the period beginning January 10, 2021, the day after the date four months after the date the issue fee was paid and all outstanding requirements were satisfied and ending March 30, 2021, the date a patent was issued.

The total “A” delay is 280 days.

“B” Delay 

The Office find that “B” delay includes the following period:
  
The amount of “B” delay is calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 U.S.C. 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis, 740 F.3d at 601.  

The length of time between commencement of the national stage and issuance is 1261 days, which is the number of days beginning October 17, 2017, the date the application commenced the national stage, and ending March 30, 2021, the date of patent issuance.

The time consumed by continued examination is 36 days.  The time consumed by continued examination includes the following period(s): 

A period of 36 days, beginning May 8, 2020 (the filing date of the RCE) and ending June 12, 2020 (the mailing date of a notice of allowance)

The number of days beginning on the commencement date of the national stage (October 17, 2017) and ending on the date three years after the commencement date (October 17, 2020) is 1097 days.
 days) is 1225 days, which exceeds three years (1097 days) by 128 days.  Therefore, the period of “B” delay is 128 days.

 “C” Delay

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C) is 0 days.

Overlap
 
Patentee and the Office agree that the total number of overlapping days of Office delay is 80 days. The 80 days of “A” delay under 37 CFR 1.703(a)(6), for the period beginning January 10, 2021, the day after the date four months after the date the issue fee was paid and all outstanding requirements were satisfied and ending March 30, 2021, the date a patent was issued overlaps with the “B” delay period.

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office has determined that, under 37 CFR 1.704, the amount of PTA should be reduced by 158 days.  

The Office has determined that patentee failed to engage in reasonable efforts to conclude processing or examination of its application during the following period(s):
 
A 52 day period pursuant to 37 CFR 1.704(c)(13) for failure to provide an application in condition for examination within eight months from commencement of the national stage, beginning on June 18, 2018, the day after the date eight months after the date the application commenced the national stage and ending August 8, 2028, the date additional application fees were submitted;
A 29 day period pursuant to 37 CFR 1.704(b) for the period beginning Tuesday, October 8, 2019, the day after the next business day after the date three months after the date an Office action was mailed and ending November 5, 2019, the date a reply to the Office action was mailed;
A 3 day period pursuant to 37 CFR 1.704(b) for the period beginning March 10, 2020, the day after the date three months after the date an Office action was mailed and ending March 12, 2020, the date a reply to the Office action was mailed;
A 25 day period pursuant to 37 CFR 1.704(c)(8) for the period beginning March 13, 2020, the day after the date a reply was filed and ending April 6, 2020, the date a supplemental reply or other paper (an IDS) was filed. The IDS was not accompanied by a statement under 37 CFR 1.704(d);
A 23
A 12 day period pursuant to 37 CFR 1.704(c)(8) for the period beginning May 9, 2020, the day after the date a reply was filed and ending May 20, 2020, the date a supplemental reply or other paper (an IDS) was filed. The IDS was not accompanied by a statement under 37 CFR 1.704(d);
An 8 day period pursuant to 37 CFR 1.704(c)(10) for the filing on July 23, 2020, of an amendment under 37 CFR 1.312 or other paper after a notice of allowance has been given for mailed. On July 30, 2020, 8 days after the date the amendment under 37 CFR 1.312 or other paper was filed, the Office mailed a notice in response to the amendment or other paper.
A 6 day period pursuant to 37 CFR 1.704(c)(10) for the submission of an amendment under § 1.312 or other paper, other than a request for continued examination in compliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the lesser of: 
(i) The number of days, if any, beginning on the date the amendment under § 1.312 or other paper was filed and ending on the mailing date of the Office action or notice in response to the amendment under § 1.312 or such other paper; or (ii) Four months. 

On September 3, 2020, an amendment under 37 CFR 1.312 or other paper filed after the mailing of a notice of allowance (a request under 37 CFR 1.48), for the period beginning on the date the amendment or other paper was filed. On September 8, 2020, the date the Office mailed a response (a corrected Filing Receipt). 

The Office previously accorded a reduction of 120 days, from the date the paper was filed until the date the application issued as a patent, or 4 months, whichever is less. However, it is clear that the paper filed September 8, 2020 (corrected Notice of Allowance, was mailed in response to the paper filed September 3, 2020.

Applicant asserts that this period of delay should be 5 days. However, the period runs from the date the amendment or other paper was filed until the date the Office mailed a paper in response, which is 6 days. Therefore, the period of reduction for applicant delay is 6 days rather than 5 days.

Applicant delay is 158 (52+29+3+25+23+12+8+6) days.


OVERALL PTA CALCULATION

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				
	                         
280 + 128 + 0 - 80 – 158 = 170 days

Patentee’s Calculation:

280 + 128 + 0 – 80 – 157 = 171 days

CONCLUSION

The Office affirms that patentee is entitled to one hundred seventy (170) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 280 + 128 + 0 – 80 – 158 = 170 days.  

The fee set forth at 37 CFR 1.18(e) has been received.

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two month period is extendible under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed w/out any additional fee. However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. After the period of time to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to 
one hundred seventy (170) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  	Copy of DRAFT Certificate of Correction
Adjusted PTA Determination